Exhibit 10.1

PW EAGLE, INC.

Employment Agreement
with
N. Michael Stickel

             THIS EMPLOYMENT AGREEMENT is executed effective on the 12th day of
February, 2001, between N. Michael Stickel (the “Employee”) and PW Eagle, Inc.
(the “Eagle”), having its corporate headquarters at 222 South Ninth Street,
Suite 2880, Minneapolis, MN  55402.

WITNESSETH:

             WHEREAS, Eagle desires to engage the services of the Employee as
Senior Vice President – Sales and Marketing of Eagle and to assure the continued
service of the Employee to Eagle on the terms and conditions set forth below.

             NOW, THEREFORE, in consideration of the premises and mutual
agreements hereinafter contained, the parties agree as follows:

1.          TERM OF EMPLOYMENT

             The term of this Agreement and Employee’s employment under this
Agreement shall begin on February 12, 2001, and continue until February 11,
2004.  At the expiration of the initial term of this Agreement, the Agreement
shall automatically be renewed for a period of one year with any amendments as
agreed to by the parties, provided that either party may terminate this
Agreement at the expiration of the initial term by giving written notice to the
other party no later than six months prior to the expiration of the initial term
of the Agreement.

2.          DUTIES

             Employee is engaged to serve as Senior Vice President – Sales and
Marketing of Eagle.  He shall perform such duties and functions commensurate
with his position and as directed by Eagle.  During the term of this Agreement,
Employee shall devote all of the time, skills, attention, and energy necessary
for the performance of his duties and shall not be employed by any other entity
without the expressed written permission of the Chief Executive Officer of
Eagle.

3.          COMPENSATION

   a.          Base Salary.

             As full compensation for the performance by the Employee of all of
his obligations under this Agreement, the Employee shall be entitled to receive
no less than an annual base salary of $200,000 payable periodically on the
payroll schedule established for Eagle employees.  Base salary shall be reviewed
as of December 31 each year commencing with December 31, 2001, and based on the
performance of the Employee, the business conditions of Eagle and the
competitive market, Eagle shall determine the amount, if any, of any increase in
base salary to be granted as of such dates.

             b.          Annual Bonus.

             Employee shall be entitled to participate in the Company’s Senior
Management Performance Bonus Plan.

             c.          Stock Options and Restricted Stock.

             As of the date hereof, in further consideration of the Employee’s
employment hereunder, the Employee acknowledges that:

             (i)          the Employee has purchased 15,000 shares of Common
Stock of Eagle, a portion of the purchase price for which Eagle loaned to the
Employee subject to the terms of a Promissory Note of even date herewith
executed in favor of Eagle;

             (ii)         Eagle has granted the Employee 25,000 shares of
restricted Common Stock of Eagle, subject to the terms of a Restricted Stock
Agreement of even date herewith between the Employee and Eagle; and

             (iii)        Eagle has granted the Employee an incentive stock
option to acquire 85,000 shares of Eagle’s Common Stock at an exercise price
equal to the fair market value for such Common Stock as of the date hereof,
subject to the terms of a Incentive Stock Option Agreement between the Employee
and Eagle.

4.          VACATION AND WELFARE BENEFITS

             The Employee shall be entitled to all vacation, health/medical,
life insurance, savings, and any other plans which are established for the
benefit of Eagle employees.  The Employee shall be entitled to such
participation as long as he remains in the employ of Eagle or for any period for
which he is entitled to continue participation beyond the term of his employment
as may be specified elsewhere in this Agreement.  Eagle reserves the right to
establish, modify, or determine the terms and conditions of any such welfare
plans at its own discretion.

5.          TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY EAGLE

             a.          During the Life of this Agreement.

             If the Employee’s employment is terminated by Eagle prior to the
expiration of this Agreement for any reason other than for cause (as hereinafter
defined) or under such circumstances as would constitute a breach of this
Agreement by the Employee, Eagle shall pay to the Employee, in lieu of continued
employment under this Agreement or in lieu of any other policy or program
maintained by Eagle, an amount equal to his base salary for the balance of the
initial term of the Agreement remaining at the time of such termination,
provided that such payment shall be for a minimum of twelve months of his base
salary at the time of such termination.  Eagle may make any such payment that
arises from this Section on a pay schedule established by Eagle for other
executives.  During periods of any such continuing payments, welfare benefits
provided to the Employee under this Agreement shall continue.

             b.          Upon the Expiration of this Agreement.

             Should Eagle elect not to renew this Agreement upon its expiration,
and such election is not as a result of cause (as hereinafter defined) or breach
of this Agreement on the part of the Employee, and if Eagle no longer wishes to
employ the Employee in his position, Eagle shall pay the Employee an amount
equal to twelve months of his base salary at the time of expiration of this
Agreement and such payment shall be made, at the Employee’s option, either in a
lump-sum as soon as is practicable following the expiration date of this
Agreement or in continuing payments on the pay schedule established by Eagle for
executives and welfare benefits as provided to the Employee in this Agreement
shall continue for the duration of such payments.

             c.          Termination for Cause, Resignation or Retirement.

             If the Employee’s employment terminates at any time for cause or
his resignation or retirement, the Employee shall forfeit the right to any
severance payments hereunder.  For purposes of this subsection, “cause” shall
include larceny or theft of property of Eagle or any affiliated company or
Eagle; revealing trade secrets of Eagle, any affiliated company, or Eagle to
anyone except as expressly authorized by Eagle in the performance or the
Employee duties or as required by law; willful dishonesty, gross misconduct, or
fraud toward Eagle, or any affiliated company or conviction of a felony
involving moral turpitude.

             d.          Severance.

             (i)             Anything contained herein to the contrary
notwithstanding, Eagle’s obligation to the Employee to make severance payments
under this Agreement shall cease upon the termination of the Employee’s
employment with Eagle for reason of retirement by the Employee, his death, his
disability for a period exceeding six (6) months, or under any other
circumstances as would constitute a breach of this Agreement by the Employee,
including, but not limited to, his resignation from his employment.

             (ii)         Any payment of severance payments provided herein may,
at Eagle’s discretion, be conditioned upon the execution of a release by the
Employee of all claims against Eagle arising out of his employment and the
termination thereof.

6.          CONFIDENTIAL INFORMATION AND NON-COMPETITION

             a.          The Employee acknowledges the importance of Eagle’s
arrangements with its employees, suppliers, and customers and he further
acknowledges that the nature of these arrangements and other information
concerning the business processes, formulas, programs, methods, techniques,
policies, and practices of Eagle are trade secrets and constitute valuable
assets of Eagle.  Therefore:

             (i)          The Employee shall not disclose or furnish to anyone,
either directly or indirectly, either during his employment under this Agreement
or at any time after his employment, any such trade secret of Eagle or any other
company controlling, controlled by, or under common control with Eagle that
comes into his possession during the course of his employment.

             (ii)         To the extent that the Employee has knowledge of such
trade secrets or any other information concerning Eagle which has not been
disclosed to the public by Eagle and is material under applicable securities
laws, the Employee acknowledges and agrees that the effect of the applicable
securities laws prohibit the Employee from trading in Eagle’s stock unless and
until Eagle voluntarily discloses such material information to the general
public.

             (iii)        Upon termination of the Employee’s employment for any
reason, the Employee agrees not to compete in the manner described hereinafter,
with the business currently conducted by Eagle in the United States for a period
of twelve months following such termination.  The Employee agrees that, during
such period, he will not be employed by, work for, advise, consult with, serve,
or assist in any way, directly or indirectly, any party whose activities or
business are similar to or in competition with the business of Eagle.

             (iv)       Upon termination of the Employee’s employment for any
reason, the Employee agrees not to solicit, cause or assist to solicit for a
period of twelve months following such termination, on behalf of himself or any
business or organization with which he becomes directly or indirectly associated
by ownership, employment, consultancy or otherwise, regardless of whether or not
he receives compensation therefrom, (1) any person employed or compensated in
any manner by Eagle, or to work, consult for or otherwise become associated with
him or any such business or organization, or (2) any customer who has done
business with Eagle at any time within the one (1) year period preceding the
date of his termination of employment, to purchase or otherwise acquire a
product similar to a product sold by Eagle.

The foregoing restrictions on competition by the Employee described in the
Sections 6(a)(iii) and (iv) shall also be operative during the term of the
Employee’s employment.  They shall also be operative for the benefit of Eagle
and of any business owned or controlled by Eagle, or any successor or assign if
any of the foregoing, but shall terminate if Eagle and the companies with which
it becomes affiliated as of the effective date of this Agreement cease to engage
in all of the businesses in which Eagle is engaged as of the time Employee’s
employment terminates.

             b.          The Employee shall surrender to Eagle immediately upon
termination of his employment all books, records, and property belonging to
Eagle or relating to the employees, business, suppliers, and customers of Eagle
without making or retaining any copies.

             c.          The Employee acknowledges that Eagle will suffer
irreparable damage and injury and will not have an adequate remedy at law in the
event of any breach by him of any provision of this Section 6.  Accordingly, in
the event of a breach or of a threatened or attempted breach by the Employee of
any of the preceding provisions of this Section 6, in addition to all other
remedies to which Eagle is entitled under law, Eagle shall be entitled to a
temporary and permanent injunction (without the necessity of showing any actual
damage) or a decree of specific performance of the provisions of this Section 6,
and no bond or other security shall be required in that connection.

7.          DISCOVERIES

The Employee will promptly disclose, in writing, to Eagle each improvement,
discovery, idea, and invention relating to the business of Eagle made or
conceived by him either alone or in conjunction with others while employed by
Eagle or within one (1) year after the termination of such employment if such
improvement, discovery, idea, or invention that results from or was suggested by
such employment whether or not patentable, whether or not made or conceived (i)
at the request of or upon the suggestion of Eagle (ii) during his usual hours of
work, (iii) on or about the premises of Eagle and whether or not prior or
subsequent to the execution hereof.  He will not disclose any such improvement,
discovery, idea, or invention to any person except Eagle.  Each such
improvement, discovery, idea, or invention shall be the sole and exclusive
property of, and is hereby assigned to, Eagle and at the request of Eagle,
Employee will assist and cooperate with Eagle and any person or persons from
time to time designated by Eagle to obtain for Eagle the grant of any letters
patent in the United States and/or such other country or countries as may be
designated by Eagle, covering any applications, statements, assignments, or
other documents, furnish such information and data and take all such other
action (including without limitation, the giving of testimony) as Eagle may from
time to time reasonably request.

8.          MISCELLANEOUS

             a.          The Employee shall be entitled to participate in any
Deferred Compensation Program established for Eagle executives related to any
bonuses or other payments in this Agreement that are eligible for deferred
payment under the terms of any such Plan.

             b.          The Employee shall be reimbursed for, or have directly
paid by Eagle (dependent upon Eagle’s financial policy), travel, entertainment,
and other associated expenses deemed reasonably necessary in carrying out the
duties of his position.

             c.          The Employee represents and warrants to Eagle that upon
commencement of employment with Eagle that he will not at any time be bound by
any agreement that would be violated by his execution or performance of this
Agreement.

             d.          The Employee may not assign any of his rights or
delegate any of his duties under this Agreement.

             e.          Any notice or other communication under this Agreement
shall be in writing and shall be considered given when mailed by registered
mail, return receipt request, to either party.

             f.           This Agreement sets forth the entire understanding of
the parties, and completely and fully supersedes and replaces any prior
agreement(s) with respect to the subject matter herein, written or oral, to
which the Employee was a party.  This Agreement shall be governed by and
construed in accordance with the law of the State of Oregon applicable to
agreements made in that state and cannot be changed or terminated except by
written agreement duly signed by both parties.  If any provision of this
Agreement or the application thereof to any party or circumstance is finally
held invalid or unenforceable, the remaining provisions of this Agreement and
the application of such provisions to the other party or circumstances will not
be affected thereby, the provisions of this Agreement being severable in any
such instance, and the unlawful provision shall be deemed to be amended to
conform to requirements of any applicable law.

9.          Any controversy or claim, including claims for damages arising out
of or relating to this Agreement, or any breach thereof, or other matters
related to the termination of the Employee’s Employment, shall be settled in
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the Arbitrator
may be entered in any court having jurisdiction thereof.

10.        This Agreement may be signed in one or more counterparts and all such
counterparts, taken together, shall constitute one document.

             IN WITNESS WHEREOF, this Employment Agreement has been executed by
a duly authorized officer of Eagle on this 12th day of February, 2001.

PW EAGLE, INC. (the “Company”) By: /s/ William H. Spell

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, this Employment Agreement has been executed by
the Employee on the 12th day of February, 2001 and the Employee attests that he
is in full agreement with all terms and conditions herein and has exercised his
legal right to have this Agreement reviewed by an Attorney if he so chooses.

By: /s/ N. Michael Stickel

--------------------------------------------------------------------------------

(the “Employee”)

 